Citation Nr: 1510957	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-00 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an earlier eligibility date for education benefits under Chapter 35, Title 38, U.S. Code, Survivors' and Dependents Educational Assistance Act (DEA).


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant (his wife)


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to April 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, in support of her claim, the appellant and her husband (the Veteran) testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

This appeal was processed partially electronically using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic (i.e., paperless) records.


FINDING OF FACT

When giving her the benefit of the doubt, the appellant elected March 30, 2010 as the eligibility date for her education benefits.  


CONCLUSION OF LAW

Her formal election of her eligibility date for her education benefits is March 30, 2010.  38 U.S.C.A. § 3.512(a) (West 2014); 38 C.F.R. § 21.3041(i) (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the claim - including with regards to Chapter 35 education benefits,.  38 C.F.R. § 3.159(d)(3); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  And, in any event, as the Board is granting this Chapter 35 claim, there would be no need to discuss whether there has been compliance with the notice-and-duty-to-assist provisions of the VCAA, even if applicable, because any such error, at most, would be harmless, so nonprejudicial.  See 38 C.F.R. § 20.1102; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  Analysis

Survivors' and DEA under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse and children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021 (2014).  Basic eligibility for certification of DEA exists for the spouse, surviving spouse, or child of a Veteran or serviceperson, if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the Veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed forces and is, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power, or (5) is on active duty as a member of the Armed Forces and has been determined by VA to have a total disability permanent in nature incurred or aggravated in the line of duty during active military, naval, or air service; is hospitalized or receiving outpatient medical care, services, or treatment for such disability; is likely to be discharged or released from such service for such disability; and the pursuit of a course of education by such individual's spouse or child for which benefits under 38 U.S.C. Chapter 35 sought occurred after December 2006.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2014). 

38 C.F.R. § 21.3046(a)(iii) of the DEA states that, for the applicable time period for this appellant, the beginning date of the eligibility period will be the effective date of the disability rating, or the date of notification, or any date between those two dates as chosen by the eligible spouse.  

A VA Report of Contact (VA Form 119) indicates that, on March 22, 2010, the appellant elected August 1, 2010 as her eligibility date for her education benefits.  However, in her Substantive Appeal to the Board (on VA Form 9), she contended that she had told the representative, instead, that she wanted to begin her education benefits in March 2010.  She indicated this administrative error could be remedied simply by listening to the tape of her call, to determine what was actually said, although she also acknowledged being informed those type calls were not recorded.

The evidence of record shows the appellant began school in August 2009.  She credibly testified during her hearing about the communication breakdowns that she and her husband have had in their dealings with VA.  She is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits instead to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

There is a presumption of administrative regularity allowing VA adjudicators to presume officials within the agency have properly discharged their official duties and responsibilities in dealing with claimants and other beneficiaries.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982)); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  This presumption is rebuttable by clear evidence to the contrary, however, but this usually requires more than a mere allegation of defective process or procedure, nonreceipt of a communication, or other failing, etc.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Prior to rather recently, that being in May 2013, the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran, as an example, of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also had held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied on extra-record evidence to make a finding of fact in the first instance.  The lower Court (CAVC) had allowed VA to submit an affidavit of a manager from the VA Medical Center (VAMC) involved establishing the regular practice of mailing such notices.  But the Federal Circuit Court held the CAVC could not consider such evidence because judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures."  (slip op. at 7).

The Federal Circuit Court went on in Kyhn to further hold that the CAVC had done impermissible fact-finding in the first instance.  The Federal Circuit Court essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings."  (slip op. at 10).

Here, the Board finds that the evidence is at least in relative equipoise concerning this claim, including especially as regarding the date the appellant elected for commencement of her education benefits.  Therefore, giving her the benefit of the doubt, the Board finds that her claim for a date different than the one the RO determined must be granted.


ORDER

This claim for a March 30, 2010 DEA benefits eligibility date is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


